              Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 1 of 18



                         IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

In re: Motion to Compel Compliance                 Civil Action
With Subpoena Directed to SECUR, LLC
                                                   Misc. Action No. ____________________
I.C.E. SERVICE GROUP, INC. and
I.C.E. PACKAGING COMPANY, LLC,

                        Petitioners,

         v.

PACTEC, INC. and SECUR, LLC,

                        Respondents.

        I.C.E. SERVICE GROUP, INC. AND I.C.E. PACKAGING COMPANY, LLC’S
                MOTION AND MEMORANDUM TO COMPEL NON-PARTY
                    SECUR LLC’s COMPLIANCE WITH SUBPOENA

         I.C.E. Service Group, Inc., I.C.E. Packaging Company, LLC (collectively “ICE”),

pursuant to Rule 45 of the Federal Rules of Civil Procedure, respectfully seek to compel

compliance with a subpoena directed to SECUR, LLC, an entity located in the Western District

of Pennsylvania at 409 Broad Street, Suite 250, Sewickley, PA 15143 (“SECUR”), served on

October 1, 2019, for the production of documents and inspection of premises (products) as more

fully set forth in the subpoena attached hereto as Exhibit 1 (“Subpoena”). In support thereof, ICE

states as follows:

I.       BACKGROUND

         The ICE Petitioners are currently defendants in patent infringement litigation pending in

the Eastern District of Tennessee, brought by Plaintiff PacTec, Inc. (“PacTec”), captioned Civil

Action No. 1:18-cv-00118-TWP-CHS (“the Tennessee Litigation”).1 In the Tennessee Litigation,

PacTec has asserted that ICE has infringed several of its patents directed at large industrial and

1
    The June 1, 2018 Complaint from the Tennessee Litigation is attached as Exhibit 2.
           Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 2 of 18



nuclear waste containment bags. There are also various counterclaims by ICE, including tortious

interference with contract, trade secret theft, and unfair competition. SECUR is not a party to the

Tennessee Litigation.

       ICE is in the business of providing to customers, including government contractors,

industrial, nuclear, oil and gas and other waste hauling and waste containment products and

services. I.C.E. Packaging is the manufacturer of the containment bags used for this waste

hauling, while I.C.E. Services supplies planning, design, logistics and related services to

customers in the course of their waste hauling services. The containment bags are provided by

I.C.E. Services to customers in the scope of their waste hauling services. PacTec also

manufactures and supplies soft-sided packaging (i.e., bags) to contain waste. However, PacTec

does not supply waste hauling services. It frequently has to work with one or more other

companies (eg: in the logistics providing business) in bidding for commercial and governmental

contracts that involve waste hauling services. Often times, that company with whom they jointly

market and bid is SECUR. The competing parties herein therefore submit bids to the same

contractors for the same contracts, often times to the same government contractor performing a

nuclear decommissioning project for the Department of Energy.

       Through the course of discovery, the existence of PacTec’s business relationship with

non-party SECUR has become known to ICE. For example, as can be seen on SECUR’s website

http://www.securllc.com/strategic-partnerships/pactecsecur/, SECUR and PacTec have what

SECUR labels “a strategic partnership.” See Exhibit 3.2 On this same website, SECUR advertises



2
  “PACTEC is the leader in the design and manufacturing of flexible packaging for hazardous
and radioactive wastes around the globe. Their in-house engineering, research and development,
quality control, NQA-1 program, product testing, extensive certifications and 15-plus US and
British patents merge with their three manufacturing plants and distribution facilities to provide
products and services that are second to none.


                                                2
          Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 3 of 18



a long list of PacTec’s products, which are allegedly covered by one of more of the asserted

patents in the Tennessee Litigation. Therefore, at a minimum, SECUR, through its own website,

is marketing, distributing, selling, and/or offering for sale PacTec’s purportedly patented waste

containment bag products and methods. Please see the joint PACTEC - SECUR logo:




       ICE is entitled to determine, through appropriate discovery, the nature and extent of this

PacTec and SECUR business relationship, and specifically to discover documents related to and

created under this business relationship. The relationship between PacTec and SECUR is

relevant to many issues in the Tennessee Litigation, including but not limited to, PacTec’s claim

for lost profits, reasonable royalty, all damages related inquiries, as well as ICE’s trade secret

theft and tortious interference counterclaims. PacTec and SECUR not only promote these joint

sales and bid on-line, but they have also used the joint logo and other corporate markings on, for

example, waste hauling intermodal containers which are out in the field and in interstate

commerce already. See Photographs attached as Exhibit 4, which were taken during an

inspection in the Tennessee Litigation. These markings certainly imply or state to the interstate

relevant marketplace that PacTec and SECUR are the joint owners of and/or suppliers of these

containers and that their commercial mark is an indication of joint business ventures and job

bidding and completion.




PACTEC products feature patented zipper closures that are safer and faster than other methods
that utilize ties to close and secure for shipping. We can also custom design any type of package
or over-dimensional packages required, and provide drawings or prototyping for review before
manufacturing begins.”


                                                3
           Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 4 of 18



       Any sales that are offered and/or completed pursuant to the PacTec/SECUR relationship

would be related, inter alia, to damages, including any alleged lost profits and any calculations in

a reasonable royalty analysis. ICE is entitled to all documents relating to and surrounding any

such sale and/or offer for sale. ICE is entitled to know how PacTec/SECUR are selling the

allegedly patented products for purposes of defending the infringement action as they are direct

competitors of ICE, and there are also unfair competition counterclaims and other business tort

claims asserted by ICE in the Tennessee Litigation. These types of documents include, but are

not limited to, request for proposals (“RFPs”), responses to RFPs, designs, certificates of

conformance related to the packaging, internal communications related to the RFP,

communications with the customer related to the RFP, contracts, change orders, drawings,

delivery schedules, tracking reports, invoicing, and any other relevant documents (“RFP-type

documents”).

       On October 1, 2019, ICE served SECUR with the Subpoena for documents that included

26 requests for documents, which requested documents related to the business relationship

between PacTec and SECUR, as well RFP-type documents. Exhibit 1. Additionally, the

Subpoena included a request for inspection of premises relating to containment bags purchased

by or otherwise acquired by SECUR, specifically, a request to inspect “flexible waste

containment bags purchased for project Luckey D&D on/around March 17, 2018.”3 Included



3
  In the Tennessee Litigation, PacTec had served SECUR with a similar subpoena for
inspection of bags on February 14, 2019. See Exhibit 5. Similarly to the present situation,
SECUR never responded to PacTec or allowed inspection by the parties. However, PacTec did
not seek enforcement of that subpoena. On July 23, 2019, PacTec’ counsel informed ICE of
the status regarding enforcement of the subpoena, “SECUR Subpoena. Your queries concerning
the SECUR subpoena seek privileged information. Without waiving the applicable privileges,
we believed in mid-February that SECUR was the customer who purchased ICE bags for use
with the Luckey project. In mid-March, ICE finally made certain bags available for inspection,
including a ‘replica’ of the Luckey bag. For this reason, we elected to not follow up with


                                                 4
          Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 5 of 18



with the Subpoena was a copy of the Protective Order entered in the Tennessee Litigation.

       SECUR filed written objections to the Subpoena on October 16, 2019. See Exhibit 6.

Notably, SECUR’s objections do not state that these documents do not exist. The objections cite

undue burden as a basis for refusal to produce documents; that the documents requested would

be cumulative and duplicative of documents that could be obtained from a party to the litigation;

and that the requests were not reasonably related to any claim or defense in the Tennessee

Litigation. These objections were never substantiated with any relevant legal authority. SECUR

did NOT file any Motion to Quash this Subpoena – presumably because they have no valid basis

to do so. SECUR produced two documents to ICE with its objections. See Exhibit 7 (a single

image of a banner having both PacTec and SECUR logos) and Exhibit 8 (an 8-page brochure,

identifying PacTec under “partnerships” that contains information similar to the above-described

SECUR website).

       Counsel for ICE arranged a telephonic meet and confer with SECUR’s counsel on

October 25, 2019 to discuss the objections and to determine if more documents would be

forthcoming. During that meet and confer, SECUR’s counsel stated that the only documents that

his client would have in its possession would be duplicative of documents that ICE could obtain

from PacTec. ICE did not agree that such an objection was proper under the Federal Rules.

Notwithstanding, in an effort to obtain relevant documents from SECUR, during that telephone

discussion and in subsequent emails, ICE’s counsel identified types of documents that would

clearly be in SECUR’s possession and would not be duplicative of documents that it (ICE) could



SECUR after they failed to respond to the subpoena. We are not inclined at this juncture to
pursue a ‘certificate of compliance.’ It was our subpoena, and we view it as our prerogative as to
whether we take any further enforcement action on the subpoena. We may elect to re-issue a
new subpoena to SECUR if we learn of any new information suggesting that they possess any of
the accused ICE bags.”


                                                5
            Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 6 of 18



obtain from PacTec. These attempts to compromise and therefore limit the scope of the

document production have been unsuccessful in that SECUR is still unwilling to produce any

documents to ICE. The types of documents for example, that SECUR would have in its

possession that would NOT be duplicative of the ones that PacTec would have in its possession

include:

       1.        Internal SECUR communications, including but not limited to emails regarding
                 the Tennessee Litigation, PacTec, PacTec’s products, any defendant in the
                 litigation, any patent, any third party containment bag, any government contract
                 involving soft-sided packaging, any project relevant to the services described on
                 your       website    http://www.securllc.com/strategic-partnerships/pactecsecur/,
                 AECOM, Waste Control Specialists and/or the Department of Energy at the
                 SPRU (Separation Process Research Unit) in Albany, New York, government
                 contractors Portage, Inc. and/or North Wind Group regarding the Department of
                 Energy’s work at the site in Luckey, OH.

       2.        External SECUR communications (i.e., to parties other than PacTec or any
                 party to the litigation) regarding the litigation, PacTec, PacTec’s products, any
                 defendant in the litigation, any patent, any third party containment bag, any
                 government contract involving soft-sided packaging, any project relevant to the
                 services described on your website http://www.securllc.com/strategic-
                 partnerships/pactecsecur/, AECOM, Waste Control Specialists and/or the
                 Department of Energy at the SPRU (Separation Process Research Unit) in
                 Albany, New York, government contractors Portage, Inc. and/or North Wind
                 Group regarding the Department of Energy’s work at the site in Luckey, OH.

       On November 4, 2019, counsel for SECUR wrote a letter to ICE’s counsel addressing the

two types of documents delineated above. See Exhibit 9. In that letter, SECUR’s counsel

produced only one internal SECUR email. Instead of producing a collection of relevant

documents, SECUR’s counsel continued to refuse production and stated the following reasons

for objection:




                                                 6
          Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 7 of 18




       As can be seen in the above-cited passage, SECUR has self-admittedly not performed an

investigation to determine the scope of documents that would be relevant in response to the

Subpoena (“limited manual review” and “Given the small size of Secur and the proximity of the

working environment, it is unlikely there is a large number of internal communications”). And

yet, it objects that such production would be burdensome. In the Tennessee Litigation, ICE is a

“small business” but has nonetheless produced over 40,000 documents in discovery. Therefore,

not only is SECUR refusing to produce documents, it is refusing to even identify the population

of documents that might be relevant pursuant to the Subpoena. It is only guessing as to the

number of internal communications. Further, it is difficult to determine how counsel for SECUR

is able to determine what is “relevant” in a complex patent lawsuit with numerous counterclaims

in Tennessee in which said Counsel has no role. ICE’s response to SECUR’s objection has

demonstrated relevance and lack of duplication of documents.

       Finally, through an email exchange on November 19, 2019 and confirmation by

telephone on November 20, 2019, counsel for SECUR confirmed that NO inspection of the

premises (containment bags) would be allowed. The date that ICE had requested for inspection



                                              7
           Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 8 of 18



has passed (November 20, 2019) without any effort to reschedule to a mutually agreeable time

by SECUR’s counsel despite ICE’s request for rescheduling. SECUR has not complied with the

Subpoena nor has it given ICE proper explanation for its refusal to allow inspection. SECUR has

not filed a motion to quash. ICE’s attempts to limit the scope of documents to documents that

would not be duplicative of documents that would be in PacTec’s possession have not resulted in

SECUR producing any documents. Therefore, that offer of compromise is no longer being

offered by ICE to SECUR. ICE is seeking compliance with all the document requests and the

inspection pursuant to the Subpoena.

II.    LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, subpoenas are issued from the court where

the action is pending, and motions to enforce compliance with subpoenas are addressed to the

court where compliance is required. Fed. R. Civ. P. 45(a)(2). Thus, the Subpoena was served on

third party SECUR in the Tennessee Litigation, but is being enforced herein as SECUR is

located in Sewickley, PA.

       ICE’s Counsel prepared the Subpoena to SECUR in accordance with the Federal Rules of

Civil Procedure which provide that each subpoena shall, “command each person to whom it is

directed to do the following at a specified time and place: attend and testify; produce designated

documents, electronically stored information, or tangible things in that person's possession,

custody, or control; or permit the inspection of premises” Fed. R. Civ. P. 45(a)(iii).

       Accordingly, Fed. R. Civ. P. 45 sets forth that any person, including a non-party, upon

the proper issuance of a subpoena, may be required to testify or produce certain documents and

things. “[T]he reach of a subpoena issued pursuant to Fed. R. Civ. P. 45 is subject to the general

relevancy standard applicable to discovery under Fed. R. Civ. P. 26(b)(1).” Syposs v. United




                                                 8
           Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 9 of 18



States, 181 F.R.D. 224, 226 (W.D.N.Y. 1998). “A request for discovery . . . should ordinarily be

allowed unless it is clear that the information sought can have no possible bearing on the subject

matter of the action.” Snowden v. Connaught Lab., 137 F.R.D. 336, 341 (D. Kan. 1991).

       Rule 45(a)(1)(D) states that a command in a subpoena to produce documents,

electronically stored information, or tangible things requires the responding party to permit

inspection, copying, testing, or sampling of the materials. Fed. R. Civ. P. 45(a)(1)(D).

       “A witness may not disregard a subpoena he has not challenged by a motion to quash.”

Halawani v. Wolfenbarger, Case No. 07-15483, 2008 WL 5188813, at *12 (E.D. Mich. Dec. 10,

2008) (citing Haney v. Woodward & Lothrop, Inc., 330 F.2d 940 (4th Cir. 1964)). “Although a

subpoena is in a sense the command of the attorney who completes the form, defiance of a

subpoena is nonetheless an act in defiance of a court order and exposes the defiant witness to

contempt sanction.” Id.

       As required by Federal Rule of Civil Procedure 37(a)(1), counsel for ICE certify that they

have conferred in good faith with counsel for SECUR on multiple occasions in an attempt to

amicably resolve this discovery dispute and obtain the requested documents and inspection

without involving the Court. However, ICE counsel’s attempts have been unsuccessful.

III.   ANALYSIS

       Without any motion to quash to guide it, ICE is left to determine the nature of SECUR’s

objections from its continued refusals. Counsel for SECUR seems to be relying on three reasons

to object to producing documents and for refusing inspection of relevant containment bags in its

possession pursuant to the Subpoena: 1) undue burden; 2) duplicative of documents that can be

obtained from a party to the litigation, i.e., Plaintiff PacTec; and 3) relevance.




                                                  9
            Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 10 of 18



          First, as to undue burden, SECUR makes general statements that the burden and expense

is not something that should be imposed upon a nonparty. SECUR defines itself as being “small

size[d].” Exhibit 9. There is no further detail given about the nature of the undue burden, nor any

details as to the size of SECUR. This argument is akin to arguing that a “small” nonparty should

never have to produce documents pursuant to a subpoena. That is simply not the actual rule or

intent of Rule 45, which squarely applies to nonparties, even ones that are “small.” As mentioned

above, ICE is a “small business” and yet has produced over 40,000 documents and numerous

containment bags for inspection in the Tennessee Litigation. Further, SECUR is a joint venture

partner or “Strategic partner” with Plaintiff PacTec which is by no definition a “small business.”

          Undue burden is to be assessed in a case-specific manner considering “such factors as

relevance, the need of the party for the documents, the breadth of the document request, the time

period covered by it, the particularity with which the documents are described and the burden

imposed.” Am. Elec. Power Co., Inc. v. United States, 191 F.R.D. 132, 136 (S.D. Ohio 1999)

(quoting Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 53 (S.D.N.Y. 1979)). Courts

must “balance the need for discovery against the burden imposed on the person ordered to

produce documents,” and the status of that person as a non-party is a factor. Id.

          ICE has clearly demonstrated the relevance of the documents requested. The ongoing

business relationship between SECUR and PacTec is evidenced by SECUR’s own website and is

relevant to properly assessing infringement, patent validity (the principals of SECUR have a long

history in the waste hauling and containment bag industry), licensing, royalties, damages and to

several     of   the   counterclaims   in   the   present   case.   From   the      SECUR   website

(http://www.securllc.com/who-we-are/) comes the following historical statement which supports

the belief by ICE that there are relevant documents, drawings, designs and products that would




                                                  10
             Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 11 of 18



be relevant to the prior art and other validity issues that have been raised on the Tennessee

Litigation by ICE:

       The experience of this team goes back over 35 years with hands-on work remediating,
       managing and transporting millions of tons of waste materials from many different
       industry and government facilities. Starting in 1981, our waste management and
       logistics experience created many waste industry firsts.

       In 1994 SECUR’s founders, Jennifer and John Evanko, established MHF Logistical
       Solutions, a successful rail transport, asset-based logistics company. Their pioneering
       use of rail and intermodal transportation services, innovative packaging options and
       transfer facilities for wastes of all types are still in use more than 20 years later.

       Upon information and belief, the SECUR/PacTec relationship began some time in 2017.

Therefore, the time period of requested relevant documents is governed by the nature of the

ongoing business relationship between SECUR and PacTec. If the two entities began their

business relationship in 2017, then documents pursuant to the business relationship would begin

around 2017 and continue to the present. Therefore, the requested documents listed in the

Subpoena are limited by date. Had SECUR performed any investigation into these requests for

documents pursuant to the Subpoena, it would have realized that the requests were reasonably

limited to date.

       ICE was also reasonable in only requesting one type of bag for inspection. See Exhibit 1

(Subpoena requesting inspection of premises relating to “flexible waste containment bags

purchased for project Luckey D&D on/around March 17, 2018”).

       SECUR’s letter of November 4th also mentioned the possibility of ICE paying for

SECUR’s production costs.




Exhibit 9.



                                               11
          Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 12 of 18



       Subsequent attempts to determine the details of that proposal have resulted in continual

refusal by SECUR to cooperate with ICE. Because SECUR has not even determined the scope of

the population of documents that exist, ICE cannot determine the cost of assisting in this

production. Furthermore, because ICE has had to incur legal expenses in trying to enforce

compliance with the Subpoena, by bringing the present action, ICE is less inclined now to assist

in paying for such production costs.

       Next, SECUR seems to be objecting to producing any documents, without referencing

any relevant authority, claiming that ICE can seek similar discovery from PacTec and thus

concludes any documents in SECUR’s possession would only be duplicative. This argument fails

on many levels. First, SECUR makes this conclusory statement of duplicity without undergoing

any investigation into the type of documents in its possession and without then comparing those

to documents in PacTec’s possession. Nor is there any way reasonable manner in which to

perform such a hypothetical comparison – because how could SECUR know the full scope and

nature of the documents in PacTec’s possession?

       Document productions today on the large scale are done with keyword searches and

predictive coding. It is almost impossible to know the scope of a company’s unproduced

documents and therefore ICE should not be forced to guess or assume (or take Counsel’s

unsupported assumption) that any documents in SECUR’s possession would also be in PacTec’s

possession and have actually been produced. A party is also allowed to check the credibility of a

party’s document production by subpoenaing third parties to determine a more complete universe

of documents.

       As admitted by SECUR’s counsel, it has only performed “a limited manual review.”

Exhibit 9. Furthermore, the fact that there may be some duplicity, if SECUR can even prove




                                               12
          Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 13 of 18



duplicity exists, does not relieve SECUR of its obligation to produce documents pursuant to Rule

45. The fact that materials exist in a non-party’s possession is on its own relevant. Simply

deeming documents duplicative without any basis is not a proper objection to producing

documents pursuant to federal subpoena. ICE is entitled to the subpoenaed documents regardless

of duplicity.

       Finally, SECUR’s counsel appears to be making relevance determinations, which is not

appropriate to the present inquiry, but nonetheless, will be addressed.4 Despite the clear label of

“strategic partnership” and other joint venture indicia found on SECUR’s website and elsewhere

that describe its relationship with PacTec, counsel for SECUR has characterized the nature of the

relationship between PacTec and SECUR as a “marketing mechanism” as if that terminology

somehow relieves SECUR from complying with the Subpoena. See Exhibit 9. They are both

advertising for sale and indeed selling products allegedly covered by the Subject Patents in this

Action. They are jointly labelling products like inter-modal containers which are placed into

interstate commerce. See Exhibit 4. SECUR may have a license with PacTec which would be

relevant. Regardless of how the business relationship is labeled, by counsel or otherwise, ICE is

entitled to discover documents and to make the inspection pursuant to the Subpoena. The

document requests are reasonably limited to this clearly established ongoing business

relationship.

       In addition to arguing over the labeling of the business relationship, counsel for SECUR

seems to be denying the existence of the cooperation between SECUR and PacTec in bidding on



4
  “[S]imply objecting to requests as...‘irrelevant,’ without showing ‘specifically how each
[request] is not relevant’… is inadequate to ‘voice a successful objection.’ Ceuric v. Tier One,
LLC, 325 F.R.D. 558, 561 (W.D. Pa. 2018)(internal citations omitted).




                                                13
          Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 14 of 18



certain contracts, RFPs, and/or projects. That joint work, whether characterized as making joint

bids on projects, joint labelling of products, PacTec being a vendor of SECUR, or otherwise, is

relevant to discovery. Their joint discussions regarding competition against ICE and assertions of

patent infringement claims against ICE are relevant. Therefore, ICE is requesting all RFP-type

documents from SECUR as related to any customer or potential customer.

       Joint work between PacTec and SECUR is clearly seen in the handful of documents that

PacTec has produced to ICE that include communications with individuals from SECUR.5 For

example, the two companies generated a combined or joint response to RFP’s, such as, but not

limited to the Vermont Yankee project. See Exhibit 10 (PACTEC-000007686-95).6 The Vermont

Yankee project was one where SECUR asked PacTec to work with it on the bid to compete

against ICE and in the process, told PacTec



             7
                 This is SECUR asking PacTec to work with it by asserting patent infringement

against ICE in an effort to be more competitive in a bidding process.

       Further discovery in this joint bidding or coordination both on bidding and/or on anti-

competitive behavior is clearly allowable. Other examples, include, but are not limited to bidding

performed in connection with a project in West Valley, NY, as evidenced by emails between


5
 On November 5, 2019, ICE has also served requests for productions upon PacTec that are
specifically directed to its relationship with SECUR and documents created under that
relationship. However, such requests directed to PacTec do not relieve SECUR of its burden to
provide similar discovery directed to it under the present Subpoena.
6
  The examples cited in this paragraph are not meant to be limiting, but merely illustrative of the
ongoing cooperation and communications between PacTec and SECUR and the types of projects
that both SECUR and PacTec work on together.
7
  See also, Exhibit 11 PACTEC-000004350, an email from SECUR to PacTec requesting
information in which to prepare a response to an RFP
                                                                     .


                                                14
          Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 15 of 18



PacTec and SECUR employees discussing “pricing from Clinton to SECUR for 450 trans pac

zippered bags that are IP-1. Price delivered to West Valley, NY.” Exhibit 12 (PACTEC-

000007458-60). There are emails between SECUR and PacTec with the subject line “Subject:

RE: SPRU Quote.” Exhibit 13 (PACTEC-000008613-17). The “SPRU” project refers to the

Department of Energy (“DOE”) project “Separation Process Research Unit” in Albany, NY,

which was the site of the trade secret theft by PacTec employee Andy Avila as pled in ICE’s

First Amended Answer in the Tennessee Litigation. See Exhibit 14. ICE has raised economic

espionage and trade secret misappropriation in its counterclaim against PacTec and it relates to

actions taken by PacTec employee Andy Avila on a jobsite where SECUR was involved in the

project (SPRU Albany Project reference above). Also related to the SPRU and Luckey, OH

projects, there are emails between PacTec and SECUR, wherein Ken Grumski of SECUR states

                                                     Exhibit 15 (PACTEC-000004192). This is

highly relevant to the counterclaim for espionage and trade secret misappropriation referenced

above. Finally, there is joint cooperation between PacTec and SECUR for work at UCOR. See

Exhibit 16 (PACTEC-000008482-8509). There appear to be other instances as well, including

but not limited to the project for the DOE in Luckey, OH. See Exhibit 14. As can be seen

through these illustrative examples, the companies are working together to assert patents, gather

competitive intelligence (rightly or wrongly) and/or to affect the bidding process to allow both

SECUR and PacTec to be competitive against ICE.

       These very few documents produced by PacTec clearly demonstrate an established

business relationship in which SECUR provides or offers to provide some waste hauling services

and uses PacTec’s allegedly patented soft-sided packaging in which to complete these waste

hauling services for its customers and/or potential customers. Additionally, the PacTec emails




                                               15
          Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 16 of 18



evidence that PacTec and SECUR are actively bidding on work that is competitive and/or anti-

competitive to ICE and these actions are highly relevant at least to the ICE tortious interference

and trade secret counter claims and in any patent infringement damages analysis. Summarily

refusing to produce documents based on unsubstantiated claims of duplication or non-relevance

is simply not allowed, nor is it persuasively argued by SECUR under the present facts.

IV.    CONCLUSION

       Mindful of its obligation to attempt to resolve discovery problems before bringing them

to the attention of the Court, ICE has had numerous email and letter communications, as well as

telephonic discussions attempting to enforce the Subpoena, including the original meet and

confer on October 25, 2019 and its latest telephonic communication on November 20, 2019 in

which counsel for SECUR confirmed that no inspection of premises was going to be allowed on

the noticed date or at any other time.

       ICE respectfully requests that this Honorable Court enter an Order compelling SECUR,

LLC to allow for inspection as detailed in the Subpoena within 10 days. ICE respectfully

requests that this Honorable Court enter an Order compelling SECUR, LLC to produce the 26

categories of documents that it has detailed in the Subpoena within 20 days.




                                               16
         Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 17 of 18



                                    Respectfully submitted:


Dated: March 16, 2020               HOUSTON HARBAUGH, P.C.

                                    By: /s/ Henry M. Sneath
                                       Henry M. Sneath, Esq.
                                       PA Bar No. 40559
                                       Amber L. Reiner Skovdal, Esq.
                                       PA Bar No. 315998
                                       Carissa T. Howard, Esq.
                                       PA Bar No. 90900
                                       401 Liberty Avenue, 22nd Floor
                                       Pittsburgh, PA 15222
                                       (412) 288-5060 – Telephone
                                       sneathhm@hh-law.com
                                       reineral@hh-law.com
                                       howardct@hh-law.com

                                       Counsel for I.C.E. Service Group, Inc. and
                                       I.C.E. Packaging Company, LLC




                                      17
          Case 2:05-mc-02025 Document 384 Filed 03/16/20 Page 18 of 18



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing I.C.E. SERVICE GROUP,

INC. AND I.C.E. PACKAGING COMPANY, LLC’S MOTION AND MEMORANDUM TO

COMPEL NON-PARTY SECUR LLC’S COMPLIANCE WITH SUBPOENA was served on all

counsel of record this 16th day of March, 2020, via email, as follows:


                                   John G. Jackson, Esquire
                               Chambliss, Bahner & Stophel, P.C.
                                        Liberty Tower
                                605 Chestnut Street, Suite 1700
                                   Chattanooga, TN 37450
                                 JJackson@chamblisslaw.com

                                  Michael Leachman, Esquire
                                   Robert Waddell, Esquire
                                         Jones Walker
                                600 Jefferson Street, Suite 1600
                                     Lafayette, LA 70501
                                mleachman@joneswalker.com
                                  rwaddell@joneswalker.com
                                    (Attorneys for PacTec)

                                     Donald J. Aho, Esquire
                                         Miller & Martin
                                Volunteer Building, Suite 1200
                                      832 Georgia Avenue
                                    Chattanooga, TN 37402
                                  Don.Aho@millermartin.com
                        (Attorney for Strategic Packaging Systems, LLC)

                                  Stanley Ference, Esquire
                              FERENCE & ASSOCIATES, LLC.
                                      409 Broad Street
                                    Pittsburgh, PA 15143
                                   sference@ferencelaw.com
                                   (Attorney for SECUR)

                                                    HOUSTON HARBAUGH, P.C.
                                                    /s/ Henry M. Sneath
                                                    Henry M. Sneath, Esq.
                                                    Amber L. Reiner Skovdal, Esq.
                                                    Carissa T. Howard, Esq.
